            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 1 of 14




 1                                                                     The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    SEIU HEALTHCARE 1199NW, a labor
      organization,
10                                                             No. 3:19-cv-05628-BHS-TLF
                                         Plaintiff,
11                                                             DEFENDANT’S MOTION TO
               v.                                              DISMISS
12
      PROVIDENCE HEALTH & SERVICES,d/b/a                       Noted for Hearing:
13    Providence SoundHomeCare and Hospice,                    August 30, 2019
14                                       Defendant.
15

16                                                I.   INTRODUCTION
17             Providence Health & Services d/b/a Providence SoundHomeCare and Hospice
18    (“Sound”) moves pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6) to dismiss the
19    Complaint for failure to state a claim upon which relief may be granted. This lawsuit arises out
20    of SEIU Healthcare 1199NW’s (“the Union”) unsuccessful attempt to arbitrate a staffing
21    dispute that the parties expressly agreed to exclude from the grievance process. Because the
22    parties agreed that the staffing dispute would be determined by Sound in its discretion, the
23    arbitrator found she was without jurisdiction to decide the merits. Dissatisfied with the
24    arbitrator’s refusal to exercise jurisdiction, the Union filed this suit to obtain a second bite at
25    the apple. This Court should reject that attempt and dismiss the Complaint for the following
26    reasons.
27

                                                                                    Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 1                                           L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 2 of 14




 1             First, the applicable collective bargaining agreement (“CBA”) makes clear that the

 2    parties agreed to resolve staffing disputes internally and, in doing so, the Union waived its right

 3    to challenge staffing decisions through the judicial process. The CBA establishes a

 4    comprehensive grievance process designed to resolve any “alleged breach of the terms and

 5    conditions of this Agreement.” The parties agreed in the CBA and a related Letter of

 6    Understanding (the “LOU”) that (i) the Union could address staffing concerns through a

 7    process involving the Labor-Management Committee, (ii) the Program Director’s staffing

 8    decisions would be “final,” and (iii) staffing decisions “shall not be subject to grievance and/or

 9    arbitration.” Those contract provisions make clear that the parties committed to resolving

10    staffing disputes internally through the Labor-Management Committee process and gave the

11    Program Director authority to make “final” decisions. Established principles of federal labor

12    law require that Courts defer to any method for resolving disputes agreed to by the parties to a

13    collective bargaining agreement. As such, because the Union agreed in the CBA to address

14    staffing concerns through the Labor-Management Committee process and agreed that the

15    Program Director’s staffing decisions would be final, it forfeited its right under Section 301 of

16    the Labor-Management Relations Act to maintain an action to enforce those provisions of the

17    LOU. Accordingly, this Court lacks subject matter jurisdiction over the Union’s claim.

18             Second, as the arbitrator correctly concluded, the parties agreed that the Program

19    Director’s staffing decisions would be final and not subject to arbitration. This determination

20    has not been challenged by the Union. The Union is estopped from seeking a different remedy

21    here.

22             Third, even if the Union’s claim were not barred by the plain terms of the CBA, the

23    Complaint should nonetheless be dismissed because it fails to allege facts that plausibly suggest

24    entitlement to relief. In support of its claim, the Complaint merely recites, nearly verbatim,

25    provisions of the CBA, along with the unadorned conclusion that Sound “did not make and has

26    not made a good faith effort” to comply with those provisions. That boilerplate recitation,

27    devoid of factual detail about the staffing decision being challenged or the specific conduct the

                                                                                  Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 2                                         L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 3 of 14




 1    Union claims was taken in bad faith, falls far short of the plausibility threshold the Union must

 2    cross to survive a motion to dismiss.

 3             Accordingly, the Court should grant this motion and dismiss Plaintiff’s Complaint with

 4    prejudice.

 5                               II.     RELEVANT FACTUAL ALLEGATIONS
 6             A.        The Parties’ CBA and LOU
 7             Sound and the Union entered into the operative CBA in August 2017 covering a

 8    bargaining unit that includes, among others, Registered Nurses, Licensed Practical Nurses,

 9    Social Workers, Occupational Therapists, and Home Health Aides.1 Complaint (“Compl.”), ¶¶

10    4.1-4.2. Article 16 of the CBA establishes a detailed grievance procedure for addressing

11    alleged CBA violations. Compl. Ex. A at 34-36. That section defines “grievance” to mean “an

12    alleged breach of the terms and conditions of this Agreement.” Id. at 34. The section further

13    provides that “[a] grievance will be submitted subject to the following grievance procedure,”

14    which comprises four discrete steps, the final being binding arbitration. Id. at 34-35. Article

15    16 specifies that any arbitrator’s decision is “final and binding on all parties.” Id. at 35. Taken

16    together, those provisions make clear that the sole avenue for challenging “an alleged breach of

17    the terms and conditions” of the CBA (i.e., a “grievance”) is through the grievance and

18    arbitration process. See generally id. at 34-36.

19             The LOU and Article 5.5 of the CBA expressly address staffing issues. Compl., Ex. A

20    at 13 and 41. The LOU provides that Sound “will make a good faith effort to adjust daily

21    patient assignments based on patient care and/or departmental needs and in consideration for

22    time spent: [1] on day of Team Meetings; [2] New Admit (Home Health) – unless there is a

23    designated Admissions Clinician (Hospice); [3] Recertification; [4] Resumption of care (Oasis

24    Home Health – return from the hospital); [5] for miles traveled; [and] [6] evidence based high

25    acuity patients.” Id. at 41.

26
      1
27     As required for purposes of this motion, Sound accepts as true all well-pled factual allegations in the Complaint.
      Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).
                                                                                              Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 3                                                     L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                           920 Fifth Avenue, Suite 3300
                                                                                                   Seattle, WA 98104-1610
                                                                                            206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 4 of 14




 1             Both the CBA and LOU establish a detailed, agreed-upon method for addressing

 2    staffing concerns, primarily through the Labor-Management Committee. Compl., Ex. A at 13

 3    & 41. The Labor-Management Committee consists of four Sound representatives and four

 4    Union representatives, and its purpose is to “foster improved communications between the

 5    Employer and the employees covered by the Agreement, to recommend solutions to issues

 6    identified by the Committee, and to make recommendations for the improvement of working

 7    conditions.” Id. at 32. Although“[t]he function of the Committee shall be advisory, by mutual

 8    agreement of the parties, the CBA “may be modified to implement solutions to, and the

 9    resolution of, issues of mutual concern.” Id.

10             Article 5.5 and the LOU both provide that “[e]mployees who have concerns about

11    staffing or workload are encouraged to address the issues directly with their supervisor.” Id. at

12    13 & 41. Article 5.5 states that if staffing concerns “continue[] to occur with regularity, the

13    problem may be referred to the Labor-Management Committee for review and advisory

14    recommendations.” Id. at 13. That process is detailed in the LOU, which states that “any

15    employee(s) who are not satisfied with the supervisor/manager response to the staffing concern

16    may take their concerns to the Labor Management Committee for inclusion on the meeting

17    agenda.” Id. at 41. Next, “[t]he Labor Management Committee shall discuss the concerns” and

18    the Program Director of the relevant department and Human resources will be present during

19    that discussion. Id. The Labor Management Committee will then “make written advisory

20    recommendations on ways to resolve the issues” and “[r]esponses to the recommendations will

21    be presented to the Labor Management Committee members in writing.” Id. at 42. The parties

22    agreed that all “[f]inal staffing decisions shall be made by the Program Director, in consultation

23    with the Service Line VP.” Id. Consistent with the decision to vest absolute authority with the

24    Program Director to make staffing decisions, the parties agreed that “the determination of

25    staffing/caseload/productivity requirements shall not be subject to grievance and/or

26    arbitration . . .” Id. (Emphasis added).

27

                                                                                  Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 4                                         L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 5 of 14



               B.        The Union’s Attempt to Use the Grievance Procedure to Challenge Staffing
 1                       Decisions.
 2             On or around October 28, 2018, the Union alleges—notwithstanding the language

 3    excluding staffing concerns from the grievance process—it “properly and timely filed a

 4    grievance” on behalf of certain bargaining unit members alleging that Sound “ha[d] not made a

 5    good faith effort to adjust daily patient assignments based on factors described in the [LOU],

 6    including but not limited to miles traveled and evidence based high acuity patients.” Compl. ¶

 7    4.19. During the step process, Sound denied the grievance on the grounds that the issue was

 8    not subject to the grievance process and, in any case, it had not violated the CBA or LOU. Id.

 9    ¶¶ 4.22-4.27. The Union elected to advance the grievance to arbitration before Arbitrator

10    Shelly Shapiro. Id. ¶ 4.28.

11             On May 6, 2019, Arbitrator Shapiro issued a ruling dismissing the grievance. Compl. ¶

12    4.29; Banas Decl., ¶ 2, Ex. 1 (Arbitrator’s Ruling).2 Arbitrator Shapiro’s ruling emphasized

13    that the LOU set forth a “detailed, multi-step process for resolving any employee concerns

14    about staffing issues,” vested authority with the Program Director to make “[f]inal staffing

15    decisions,” and specifically stated that staffing determinations could not be grieved or

16    arbitrated. Banas Decl., Ex. A at 3. In rejecting the Union’s argument that the CBA authorized

17    the arbitrator to review whether Sound acted in good faith, Arbitrator Shapiro stated that

18    “[g]iven the specificity and clarity of the LOU’s stated process for addressing employee

19    staffing concerns, in addition to the explicit exception (which has no parallel in the LOU

20    provisions covering different topics) for staffing issues from the contractual grievance and

21    arbitration process . . . the Union’s argument is not persuasive.” Id. at 4. Based on those

22    considerations, Arbitrator Shapiro concluded that the matter was not substantively arbitrable.

23    Id.

24
      2
25      Although the Union did not attach Arbitrator Shapiro’s ruling to the Complaint, it is well-settled that “documents
      whose contents are alleged in a complaint and whose authenticity no party questions, but which are not physically
26    attached to the pleading, may be considered in ruling on a Rule 12(b)(6) motion to dismiss.” Tunac v. United
      States, 897 F.3d 1197, 1207 n.8 (9th Cir. 2018) (quotation marks, alterations and citations omitted). Here,
27    Arbitrator Shapiro’s ruling is discussed and quoted in the Complaint and relied upon for the Union’s allegation
      that it purportedly “exhausted the grievance process in the parties’ CBA.” Compl. ¶ 4.29-30.
                                                                                              Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 5                                                     L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                           920 Fifth Avenue, Suite 3300
                                                                                                   Seattle, WA 98104-1610
                                                                                            206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 6 of 14



               C.        The Union’s Lawsuit
 1
               On July 10, 2019, the Union filed this lawsuit pursuant to Section 301 of the Labor
 2
      Management Relations Act, alleging, as it had before Arbitrator Shapiro, that Sound failed in
 3
      some unspecified way to act in good faith in making staffing decisions. Compl. ¶¶ 4.12-4.18.
 4
      Each of the Union’s allegations supporting that claim follow the same formula—it alleges, with
 5
      no factual detail, that Sound “did not make and has not made a good faith effort to adjust daily
 6
      patient assignments based on” each of the scheduling factors identified in the LOU. Id. The
 7
      Union asserts two causes of action: (1) breach of contract under Section 301 of the LMRA; and
 8
      (2) an action for “attorneys’ fees and costs,” purportedly pursuant to unspecified “federal
 9
      common law and statutes.” Id. ¶¶ 6.1-7.2.
10
                                               III.   ARGUMENT
11
               A.        The Court Lacks Subject Matter Jurisdiction Over the Union’s Section 301
12                       Claim.
13                       1.       Legal Standard for a Motion to Dismiss for Lack of Subject Matter
                                  Jurisdiction.
14
               A motion to dismiss under Fed. R. Civ. P. 12(b)(1) addresses the court’s subject matter
15
      jurisdiction. The burden of establishing the subject matter jurisdiction rests upon the party
16
      asserting jurisdiction. Rice v. Providence Regional Medical Center Everett, 2009 WL 2342449
17
      (W.D. Wash. 2009) (citation omitted). Failure to state a claim under LMRA § 301(a) is a
18
      defect in subject matter jurisdiction. See Granite Rock Co. v. Int’l Broth. of Teamsters, 546
19
      F.3d 1169, 1176 n. 3 (9th Cir. 2008), rev’d in part on other grounds, 561 U.S. 287.
20
                         2.       The Union’s Section 301 Claim Fails as a Matter of Law.
21
               Although Section 301 of the LMRA authorizes suits by labor unions in federal court for
22
      alleged violations of CBAs, the LMRA also provides that “[f]inal adjustment by a method
23
      agreed upon by the parties is . . . the desirable method for settlement of grievance disputes
24
      arising over the application or interpretation of an existing collective-bargaining agreement.”
25
      29 U.S.C. § 173(d). Thus, “whenever the parties have agreed upon a different method for the
26
      adjustment of their disputes,” their right to seek redress in a “judicial forum is overcome.”
27

                                                                                 Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 6                                        L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                              920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 7 of 14




 1    Groves v. Ring Screw Works, Ferndale Fastener Div., 498 U.S. 168, 173–74 (1990); Am. Fed’n

 2    of State, Cty., & Mun. Employees Council 75 v. Good Shepherd Health Care Sys., 2010 WL

 3    3746424, at *3 (D. Or. July 16, 2010), report and recommendation adopted, 2010 WL 3746404

 4    (D. Or. Sept. 21, 2010) (“It has long been an established precept of federal labor law that the

 5    method of dispute resolution agreed to by the parties in their labor agreement takes primacy

 6    over civil actions for breach of contract.”).

 7             Although “final adjustment” ordinarily takes the form of formal arbitration proceedings,

 8    it is not so limited in scope. Indeed, “the Supreme Court has recognized that the word

 9    ‘arbitration’ need not appear in the collective bargaining agreement for the means chosen by

10    the parties for settlement of their differences to be given ‘full play.’” Lackey Elec., Inc. v. Int’l

11    Bhd. of Elec. Workers, Local Union No. 226, 351 F. Supp. 2d 1208, 1212 (D. Kan. 2005)

12    (quoting General Drivers, Warehousemen & Helpers, Local Union No. 89 v. Riss & Co., 372

13    U.S. 517, 519 (1963) (“[W]e have held that the policy of the Labor Act can be effectuated only

14    if the means chosen by the parties for settlement of their differences under a collective

15    bargaining agreement is given full play.”)). The critical inquiry is whether the parties have

16    chosen an “instrument for the definitive settlement of grievances” under their collective

17    bargaining agreement. Riss & Co., 372 U.S. at 519; United Mine Workers of Am., Dist. No. 2 v.

18    Barnes & Tucker Co., 561 F.2d 1093, 1096 (3d Cir. 1977) (“It is not arbitration per se that

19    federal policy favors, but rather final adjustment of differences by a means selected by the

20    parties.”). “If the parties agree that a procedure other than arbitration shall provide a conclusive

21    resolution of their differences, federal labor policy encourages that procedure no less than

22    arbitration.” Barnes & Tucker Co., 561 F.2d at 1096; Hardee v. N. Carolina Allstate Servs.,

23    Inc., 537 F.2d 1255, 1258 (4th Cir. 1976) (“Where a collective bargaining agreement provides

24    procedures by which disputes are to be resolved, then the decision reached under these

25    procedures is generally final and binding on the parties and will not be disturbed by the

26    courts.”). “When the parties have agreed upon a particular method of dispute resolution, it

27

                                                                                    Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 7                                           L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 8 of 14




 1    should generally be presumed to be fair.” Sheet Metal Workers Int’l Ass’n Local Union No.

 2    420 v. Kinney Air Conditioning Co., 756 F.2d 742, 746 (9th Cir. 1985).

 3             The decision in Good Shepherd., 2010 WL 3746424, at *3 is particularly instructive. In

 4    that case, the Union grieved the termination of one its members on the grounds that the

 5    termination lacked just cause through a process established under the CBA, which culminated

 6    in a decision by a “Board of Adjustment,” or, if deadlocked, by the Hospital’s Board of

 7    Directors. The Board of Directors denied the Union’s grievance and upheld the termination.

 8    The Union then filed suit under Section 301 to enforce the “just cause” provision in the

 9    contract. The Court dismissed the claim for lack of subject matter jurisdiction, explaining that:

10                       [The] Union executed the CBA which unequivocally provided
                         that Article 10 of the CBA is the exclusive method for resolving
11                       disputes and that the grievance procedure is final and binding.
                         The CBA is the complete agreement of the parties and each party
12                       had the “unlimited right and opportunity to make demands and
                         proposals ... and that the understandings and agreements arrived
13                       at by the parties after the exercise of that right and opportunity
                         are set forth in this Agreement.” The parties agreed to be bound
14                       by the grievance procedure in the CBA and no reservation of any
                         right to arbitrate or sue in federal court was included in the
15                       contract. The court will not rewrite the contract for the parties to
                         include such a provision.
16
      Id. at *5.
17
               Here, as in Good Shepherd, Sound and the Union agreed to a process for “definitive[ly]
18
      settl[ing]” staffing disputes those issues through the Labor Management Committee process set
19
      forth in the LOU. Compl., Ex. A at 41-42. The parties agreed that the Program Director’s
20
      staffing decisions would be “final,” id., and specifically excluded staffing disputes from the
21
      grievance process, which, under the CBA, is the Union’s exclusive avenue for addressing any
22
      “alleged breach of the terms and conditions of [the CBA].” Id. at 34. By agreeing that staffing
23
      determinations “shall not be subject to grievance and/or arbitration,” and establishing a separate
24
      process for addressing staffing decisions that culminated in the Program Director’s “final”
25
      decision, it is clear that the parties intended for the staffing issues to be resolved internally—not
26
      by an outside decision-maker, such as an arbitrator or court. It is, indeed, inconceivable that
27

                                                                                     Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 8                                            L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
            Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 9 of 14




 1    the parties intended to single out staffing disputes for judicial resolution while resolving all

 2    other disputes under the CBA through the grievance and arbitration process. Those provisions,

 3    taken together, demonstrate that the parties intended the Labor Management Committee

 4    process and the Program Director’s “final” decision to be a procedure for “final adjustment” of

 5    disputes over staffing that the Union is bound to follow.

 6             Because the Union agreed to resolve staffing issues in the manner set forth in the LOU,

 7    and agreed that the Program Director’s decision would be final, it forfeited its right to enforce

 8    those provisions of the CBA in a judicial forum. Accordingly, the Court lacks subject matter

 9    jurisdiction over the Union’s Section 301 claim and the Complaint must be dismissed.3

10             B.        The Union Has Failed to State a Plausible Claim for Relief
11                       1.       Legal Standard for Motion to Dismiss for Failure to State a Claim.
12             Even if the Court had jurisdiction to entertain the Union’s claim, the Complaint should

13    be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon

14    which relief may be granted. “To survive a motion to dismiss, a complaint must contain

15    sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

16    face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

17    “[T]o be entitled to the presumption of truth, allegations in a complaint . . . may not simply

18    recite the elements of a cause of action, but must contain sufficient allegations of underlying

19    facts to give fair notice and to enable the opposing party to defend itself effectively.” Starr v.

20    Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

21             “A claim has facial plausibility when the plaintiff pleads factual content that allows the

22    court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

23
      3
24      The Union may argue that it can seek review of the Program Director’s decision. Even if that were true, which
      Sound does not concede here, the Union would need to exhaust the process mandated under the LOU and, even
25    then, could only challenge specific Program Director decisions under an extraordinarily limited standard of
      review. Hardee v. N. Carolina Allstate Servs., Inc., 537 F.2d 1255, 1258 (4th Cir. 1976) (“Where a collective
26    bargaining agreement provides procedures by which disputes are to be resolved, then the decision reached under
      these procedures is generally final and binding on the parties and will not be disturbed by the courts.”).
27

                                                                                            Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 9                                                   L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                         920 Fifth Avenue, Suite 3300
                                                                                                 Seattle, WA 98104-1610
                                                                                          206.622.3150 main · 206.757.7700 fax
           Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 10 of 14




 1    Id. (citing Twombly, 550 U.S. at 556). Although a complaint “does not need detailed factual

 2    allegations,” the “[f]actual allegations must be enough to raise a right to relief above the

 3    speculative level.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are merely

 4    consistent with a defendant’s liability, it stops short of the line between possibility and

 5    plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678. Ultimately, a complaint must

 6    “plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing

 7    party to be subjected to the expense of discovery and continued litigation.” Starr, 652 F.3d at

 8    1216.

 9                       2.       The Union is Barred from Relitigating Issues Decided by the
                                  Arbitrator.
10
               The Union’s lawsuit is an attempt to relitigate issues already resolved by Arbitrator
11
      Shapiro, which is barred under the doctrine of collateral estoppel. “Issue preclusion, or
12
      collateral estoppel, bars successive litigation of an issue of fact or law actually litigated and
13
      resolved in a valid court determination essential to the prior judgment, even if the issue recurs
14
      in the context of a different claim.” Howard v. City of Coos Bay, 871 F.3d 1032, 1040–41 (9th
15
      Cir. 2017) (quotation marks and citation omitted). The doctrine applies when “(1) the issue at
16
      stake was identical in both proceedings; (2) the issue was actually litigated and decided in the
17
      prior proceedings; (3) there was a full and fair opportunity to litigate the issue; and (4) the issue
18
      was necessary to decide the merits.” Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012).
19
      “Generally, final arbitral awards are afforded the same preclusive effects as are prior court
20
      judgments.” Manganella v. Evanston Ins. Co., 700 F.3d 585, 591 (1st Cir. 2012). “A district
21
      court may consider the affirmative defenses of claim or issue preclusion on a Rule 12(b)(6)
22
      motion to dismiss.” See Fairbank v. Underwood, 986 F. Supp. 2d 1222, 1231 (D. Or. 2013).
23
               Here, Arbitrator Shapiro’s ruling, which the Union has not sought to vacate or
24
      otherwise challenge,4 squarely addressed the issue at stake here: the process for addressing
25

26    4
       Indeed, the deadline for challenging Arbitrator Shapiro’s May 6, 2019 award expired on August 4, 2019. See
27    United Ass’n of Plumbers & Steamfitters Local 44 v. Irwin-Yaeger, Inc., 2013 WL 3350851, at *5 (E.D. Wash.
      July 3, 2013) (holding that “[a]n action to vacate an arbitration award under § 301 must be filed within the
                                                                                           Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 10                                                 L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                        920 Fifth Avenue, Suite 3300
                                                                                                Seattle, WA 98104-1610
                                                                                         206.622.3150 main · 206.757.7700 fax
           Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 11 of 14




 1    staffing decisions under the CBA. Arbitrator Shapiro recognized that the CBA established a

 2    “detailed, multi-step” process for addressing and resolving staffing issues, which culminated in

 3    a “final” decision by the Program Director. Banas Decl., Ex. 1 at 3. Arbitrator Shapiro

 4    specifically emphasized the “specificity and clarity of the LOU’s stated process for addressing

 5    employee staffing concerns” in concluding that she lacked authority to resolve staffing

 6    disputes. Id. at 4. Thus, Arbitrator Shapiro’s ruling that she lacked jurisdiction was necessarily

 7    based, in part, on her conclusion that, under the CBA, the Union’s sole mechanism for

 8    addressing staffing concerns is through the Labor-Management Committee process, subject to

 9    the Program Director’s “final” decision. The Union sought arbitration over Sound’s objection

10    and thereby agreed to present the issue of substantive arbitrability to the Arbitrator. Thus, there

11    can be no dispute the Union had a full and fair opportunity to litigate the issue in the

12    arbitration.

13             The Arbitrator interpreted the provisions of the CBA on which the Union’s claim relies

14    to conclude that the process set forth in the LOU was the agreed-upon mechanism for

15    addressing staffing issues. Applying Arbitrator Shapiro’s ruling here, the Union cannot directly

16    challenge staffing decisions under Section 301 but must, instead, follow the process set forth in

17    the LOU. Thus, Arbitrator Shapiro’s decision, absent an order vacating that ruling, collaterally

18    estops the Union from seeking a different decision from this Court.

19                       3.       The Complaint Fails to State a Plausible Claim for Breach of
                                  Contract.
20
               Here, the totality of the Union’s allegations in support of its breach of contract claim
21
      consist of boilerplate recitations of contract provisions and a conclusory statement that Sound
22
      did not comply with those provisions. The Complaint offers no factual allegations describing
23
      the staffing decisions that it claims violated the agreement or Sound’s specific actions (or
24
      inaction) that it claims amounted to a breach of the agreement. The allegations amount to
25
      nothing more than identification of contract provisions and an unadorned conclusion that Sound
26

27    applicable limitation period prescribed by the forum state,” which, under Washington law, is 90 days) (quotation
      marks and citations omitted).
                                                                                             Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 11                                                   L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                          920 Fifth Avenue, Suite 3300
                                                                                                  Seattle, WA 98104-1610
                                                                                           206.622.3150 main · 206.757.7700 fax
           Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 12 of 14




 1    breached those provisions. That is plainly insufficient to state a plausible claim for breach of

 2    contract. See, e.g., Junod v. Dream House Mortg. Co., 2012 WL 94355, at *6 (C.D. Cal. Jan.

 3    5, 2012) (granting motion to dismiss where allegations in the Complaint “that Defendants

 4    breached a certain section of the deed of trust are conclusory devoid of facts supporting such

 5    conclusions”); Tai v. Minka Lighting, Inc., 2017 WL 568519, at *4 (D. Ariz. Feb. 13, 2017)

 6    (granting motion to dismiss when “[t]he claim alleges, in conclusory fashion, that Defendant

 7    has certain obligations under the agreement and is in breach those obligations . . . but fails to

 8    allege specific facts in support of the claim.”); Honold v. Deutsche Bank Nat. Tr. Co., 2010 WL

 9    5174383, at *3 (D. Haw. Dec. 15, 2010) (a party pleading breach of contract must, at a

10    minimum, allege “when and how Defendants allegedly breached the contract”); Sports Med

11    Properties, LLC v. Aquib Talib, 2019 WL 3403372, at *3 (W.D.N.C. July 26, 2019) (granting

12    motion to dismiss where, “[i]n alleging breach of contract, [the claimant] has merely recited

13    provisions from the contract and alleged that [the other party] violated these provisions, without

14    providing any factual basis for these allegations”); Hampton v. Wells Fargo Bank, 2012 WL

15    12903542, at *2 (S.D. Tex. May 18, 2012) (dismissing contract claim where the Complaint

16    failed to, among other things, “explain[] how [Defendant] breached” the contract).

17             The Union’s failure to plead facts sufficient to support a plausible inference that Sound

18    breached the staffing-related provisions of the CBA requires that its Section 301 claim be

19    dismissed.

20                       4.       The “Cause of Action” for “Attorneys’ Fees and Costs” is Not
                                  Adequately Pled.
21
               The Union’s “Cause of Action” for “Attorneys’ Fees and Costs” fares no better. In
22
      support of this claim, the Union alleges the following:
23
                        “The Union has incurred and is incurring attorneys’ fees and costs in filing and
24
                         litigating this suit,” Compl. ¶ 4.31; and
25

26

27

                                                                                    Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 12                                          L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
           Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 13 of 14




 1                      “Pursuant to federal common law and statutes, Sound is obligated to pay the

 2                       Union its reasonable attorneys’ fees and costs incurred in bringing this suit,” id.

 3                       ¶ 7.2.

 4             To the extent a claim to recover attorneys’ fees is properly characterized as a separate

 5    “cause of action,” the Union has failed to state a plausible claim for relief. Other than an

 6    allegation that it has incurred costs and fees, it has not identified any legal basis for the claim,

 7    nor has it alleged facts that would plausibly entitle it to recover such fees.

 8                                            IV.     CONCLUSION
 9             For the foregoing reasons, Sound respectfully requests that the Court dismiss with

10    prejudice the Union’s Section 301 claim under to Federal Rule of Civil Procedure 12(b)(1) and

11    the remaining claim for attorneys’ fees under Federal Rule of Civil Procedure 12(b)(6). In the

12    alternative, Sound asks the Court to dismiss the entire Complaint for failure to state a claim

13    upon which relief may be granted under Federal Rule of Civil Procedure 12(b)(6).

14             DATED this 5th day of August, 2019.

15                                                          Davis Wright Tremaine LLP
                                                            Attorneys for Defendant
16

17                                                          By s/ N. Joseph Wonderly
                                                               Paula L. Lehmann, WSBA #20678
18                                                             N. Joseph Wonderly, WSBA #51925
                                                               920 Fifth Avenue, Suite 3300
19                                                             Seattle, WA 98104-1610
                                                               Telephone: (206) 622-3150
20                                                             Fax: (206) 757-7700
                                                               E-mail: paulalehmann@dwt.com
21                                                                      joewonderly@dwt.com
22

23

24

25

26

27

                                                                                     Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 13                                           L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
           Case 3:19-cv-05628-BHS-TLF Document 15 Filed 08/05/19 Page 14 of 14



                                         CERTIFICATE OF SERVICE
 1

 2             I hereby certify that on this 5thth day of August 2019, I electronically filed the foregoing

 3    Defendant’s Motion to Dismiss with the Clerk of the Court using the CM/ECF system which

 4    will send notification of such filing to the following:

 5
               Kristin Kussman, WSBA #30638
 6             Amy Bowles, WSBA # 33541
               1904 Third Avenue, Suite 1030
 7
               Seattle, WA 98101
 8             Ph: (206) 623-0900
               Fax: (206) 623-1432
 9             Email: kkussmann@qwestoffice.net
                       abowles@questoffice.net
10

11             DATED this 5th day of August, 2019.

12
                                                      /s/Mendy Graves
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

                                                                                   Davis Wright Tremaine LLP
     MOTION TO DISMISS (3:19-cv-05628-BHS-TLF) - 14                                         L AW O FFICE S
      4819-7941-9550v.3 0016924-000563                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
